DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (JP 2000/212111; published: Aug. 2, 2000; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Schneider et al. teach compounds such as 2,5-dimethyl-2-indanemethanol that are useful for perfume, eau de toilette, after-shave lotion, cosmetics, soap, shampoo, conditioners, hair care products, bath jelly, shower jelly, deodorant, air-cleaning agents, detergent or the like (Abstract).  2,5-dimethyl-2-indanemethanol reads on the compound of formula I as recited in instant claims 1-5.
With regards to instant claims 6-7, a recitation of the intended use of the claimed invention (e.g., how the toilet malodor is generated) must result in a structural difference 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Schneider et al. do not specifically teach the step of releasing into the air or over a surface, or to the malodor source, an effective amount of the abovementioned compound, as required by instant claim 1.  
	Schneider et al. do not specifically teach wherein the claimed compound of formula I is present in a range of 0.01 to 2% by weight of the MOC consumer product, as required by instant claim 1.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on the disclosures of Schneider et al., it would have been prima facie obvious for a person of ordinary skill in the art to release the claimed compound “into the air or over a surface, or to the malodor source”, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Schneider et al. teach that the claimed compound (e.g., 2,5-dimethyl-2-indanemethanol) is useful for perfume, eau de toilette, after-shave lotion, cosmetics, soap, shampoo, conditioners, hair care products, bath jelly, shower jelly, deodorant, air-cleaning agents, detergent or the like (Abstract).  Therefore, it is implicitly taught that the 2,5-dimethyl-2-indanemethanol is release into the air in order to function, for example, as an air-cleaning agent.  In 
With regards to the effect of the releasing the claimed product into the air or over a surface (“modifies, suppresses, reduces, decreases, or masks an animal/fecal/tar character of the toilet malodor by at least about 50%”), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Schneider et al. teach the same compound, with the same concentration and they teach that such composition is capable and suitable for use in the perfuming and/or air freshening field (i.e., directed to the same purpose: to impart a pleasant smell).  Therefore, in view of MPEP §2112, claiming a new use for such method of using the known composition, which is inherently present in the prior art, does not necessarily make the claim patentable. Such was found prima facie obvious especially since the Applicants did not provide any evidence of unexpected results.
Regarding the concentration of compound of formula (I) as specified in claim 1, MPEP §2144.05 states: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Schneider et al. teach that the concentration of the claimed compound of formula (I) is the same as the concentration disclosed in the instant specification: Schneider et al. teach that the typical concentration is about 5 to 10% by mass, of the compound (I) ([0020]) and the instant specification teaches typical concentrations are in the order of 0.01 to 20%, or even 1 to 10% by weight. That is, the range taught by the prior art overlaps the broad concentration recited in the instant specification. Furthermore, the concentration of MOC compound according to the invention used in the various aforementioned consumer products varies within a wide range of values depending on the nature of the consumer product (p. 13). The fact that the instant specification and amended claim 1 indicates that lower concentrations (e.g., 0.01 % to 2.0% by weight) can be used for MOC consumer products, does not suggest or teach that a concentration higher cannot be used (or cannot be effective) for the claimed method.  The Applicants' specification provides no evidence that the selected concentration range in claim 1 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., other perfuming ingredients present in the composition, desired potency), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the newly added limitations overcome the instantly applied prior art, Schneider et al., because compounds that are closely related to the presently claimed formula (I) fail to reduce malodor (Remarks: p. 8-9). 
This is not found persuasive. It appears that Applicants are indicating unexpected results because compounds with similar structure do not produce the same effect. Although such may be accurate, the closest prior art teach the same claimed compounds. Schneider et al. teach a slightly higher concentration and therefore, if the Applicants would like to rely on unexpected results in order to obviate the instant 103 rejection, then data would need to be presented to compare the use of the claimed composition within the claimed concentration (0.01-2%) in comparison to that of the prior art (5-10% by mass).  
Applicants argue that there is no teaching or suggestion in Schneider that would motivate one having ordinary skill in the art to modify the concentration or perfuming compositions of Schneider to reach the concentration and MOC consumer product of the present claims (Remarks: p. 9).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617